Title: Thompson & Homans to James Madison, 1 July 1831
From: Thompson & Homans
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Washington
                                
                                 July 1st. 1831.
                            
                        
                        
                        We take the liberty of requesting your acceptance of the accompanying Copy of the new edition of the "Federalist." 
                        We have added to this Edition a copious analytical Index, and a Table of Contents—Our aim has not been to
                            make a fine book, but to render what we consider a truly valuable Constitutional Classic, more
                            easy of access to every American Citizen, & its important Contents more readily referred to. With our respectful
                            wishes for your continued health and happiness—we remain Dear Sir Your obliged humble Servts.
                        
                        
                            
                                Thompson & Homans
                            
                        
                    